Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group 1 (structure of invention):
Species 1a: luminal stent
Species 1b: luminal stent and balloon
Species 1c: luminal stent and fenestrated stent
Species 1d: luminal stent and graft
Species 1e: luminal stent, graft, and balloon
Species 1f: luminal stent, graft, and fenestrated stent
Species 1g: luminal stent, graft, fenestrated stent, and balloon

Group 2 (embodiment of luminal stent)
Species 2a: Figures 1-4
Species 2b: Figure 5-6
Species 2c: Figure 8
Species 2d: Figure 9
Species 2e: Figure 10-10a
Species 2f: Figure 11
Species 2g: Figure 12
Species 2h: Figure 13
Species 2i: Figure 14
Species 2j: Figure 15-15a
Species 2k: Figure 16
Species 2l: Figure 17
Species 2m: Figure 20-20a
Species 2n: Figure 24
Species 2o: Figure 25
Species 2p: Figure 26

Group 3 (bridge embodiments)
Species 3a: Figure 21
Species 3b: Figure 22
Species 3c: Figure 23

 The species are independent or distinct because the claims to such species represent the distinct structures of each species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group (three species elections), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is held to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species represent numerous permutations of various inventions which present a search burden on the Examiner. They are classified in different locations (e.g. stent-grafts are classified in a61f 2/07; stents are classified in a61f 2/82; stents with tools (e.g. balloons) are classified in a61f 2/954; main body stents with side body stents are classified in a61f 2002/821, 2002/065, or 2002/061; and stents with coatings are classified in a61f 2002/072); (stents with bands all connecting are classified in a61f 2/90; stents with bridges are classified in a61f2/89; stents which have proximal apices connected to one another are classified in a61fd 2002/91558, those with distal apices connected to one another are classified in a61f 2002/91566, and those with proximal-distal apex connections are classified in a61f 2002/91575); stents with different length struts are classified in a61f 2002/91508 or a61f 2250/0037; stents with different thickness struts are classified in a61f 2250/0009); stents with nested features are classified in a61f 2250/0063. As can be seen, each and every variation and each and every permutation presented creates a serious search burden on the Examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             08/23/22